 

Exhibit 10.8

 

EXECUTION COPY

Exhibit G

 

Indemnification AGREEMENT

 

THIS Indemnification AGREEMENT (as amended or modified from time to time, this
“Agreement”) is made and entered into as of November 12, 2018, by and among
InvaGen Pharmaceuticals Inc., a New York Corporation (“Buyer”), and Fortress
Biotech, Inc., a Delaware corporation (“Fortress”).

 

RECITALS

 

WHEREAS, Buyer, Madison Pharmaceuticals Inc., a Delaware corporation and
wholly-owned Subsidiary of Buyer, and Avenue Therapeutics, Inc., a Delaware
corporation (the “Company”), have entered into that certain Stock Purchase and
Merger Agreement, dated as of the date of this Agreement (the “SPMA”); and

 

WHEREAS, Fortress is receiving a substantial economic benefit from the
transactions contemplated by the SPMA, and Buyer would not have entered into the
SPMA without the execution and delivery by Fortress of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations and warranties, covenants and agreements set forth in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, effective as of the First Stage
Closing (as defined in the SPMA) (the “Effective Date”), the parties hereto
agree as follows:

 

1.Definitions.

 

Capitalized terms used but not defined in this Agreement shall have the
respective meanings ascribed to them in the SPMA.   

 

2.Indemnification.

 

(a)          Subject to the other provisions of this Section 2, from the First
Stage Closing until the Second Stage Closing (it being agreed that any claim
with respect to which Fortress has been given an Indemnification Notice at or
prior to the Second Stage Closing shall survive the Second Stage Closing or the
termination of the SPMA pursuant to Section 10.5 thereof), Fortress agrees to
indemnify and hold harmless the Buyer Indemnified Parties from and against all
Losses asserted (or to be asserted as of the Second Stage Closing giving effect
to the Second Stage Closing) against, imposed (or to be imposed as of the Second
Stage Closing giving effect to the Second Stage Closing) upon or sustained (to
be sustained as of the Second Stage Closing giving effect to the Second Stage
Closing) or incurred (to be incurred as of the Second Stage Closing giving
effect to the Second Stage Closing) as a result of, arising out of or in
connection with any breach or inaccuracy as of (i) the Signing Date, (ii) the
First Stage Closing Date as if made at and as of such time (except to the extent
expressly made as of an earlier date, in which case as of such date) and (iii)
the Second Stage Closing Date as if made at and as of such time (except to the
extent expressly made as of an earlier date, in which case as of such date), in
each case, of any representation or warranty of the Company contained in the
SPMA or any Ancillary Agreement, provided, that, in each case, for purposes of
determining if there is any such breach or inaccuracy and for purposes of
calculating any Losses arising from such breach or inaccuracy, such
representations and warranties shall be read as if they were not qualified by
any concept of “material,” “materiality” or “Material Adverse Effect” or a
similar qualification; provided that, such materiality read out shall not apply
to the representations contained in Section 5.4 and Section 5.10 of the SPMA and
the defined term “Material Contract”, and provided further that changes in the
share price of the Common Shares shall not alone constitute a “Loss” for
purposes of this Section 2).

 

 

 

 

(b)          Notwithstanding anything in this Agreement to the contrary:

 

(i)           except in the case of fraud or intentional misrepresentation,
Fortress shall not be liable for any claim for indemnification pursuant to
Section 2(a) (other than with respect to any breach or inaccuracy of any
Fundamental Representation) unless and until the aggregate amount of
indemnifiable Losses which may be recovered from Fortress equals or exceeds
$150,000, in which case Fortress shall be liable for the full amount of such
Losses from the first dollar thereof;

 

(ii)          except in the case of fraud or intentional misrepresentation, the
maximum liability of Fortress pursuant to Section 2(a) (other than with respect
to any breach or inaccuracy of any Fundamental Representation) shall in no event
exceed $7,000,000;

 

(iii)         except in the case of fraud or intentional misrepresentation, the
maximum liability of Fortress pursuant to Section 2(a) solely with respect to
any breach or inaccuracy of any Fundamental Representation shall in no event
exceed $35,000,000; and

 

(iv)         except in the case of fraud or intentional misrepresentation, in no
event shall the maximum liability of Fortress pursuant to Section 2(a) exceed
$35,000,000 in the aggregate.

 

(c)          Notwithstanding anything in this Agreement to the contrary, in no
event shall Losses of any Person include any punitive damages, except to the
extent payable to a third party. No investigation by any Person, or information
provided, made available or delivered to any Person, or any knowledge that any
Person may have shall affect any representations or warranties or rights
contained in this Agreement or any Ancillary Agreement. Notwithstanding anything
to the contrary, no Buyer Indemnified Party shall have any obligation to pursue
the Company for any Losses relating to any breach or inaccuracy of any
representation or warranty of the Company contained in the SPMA or in any
Ancillary Agreement, and in no event shall Fortress or any of its Affiliates
make any claim, including any claims for contribution, against the Company,
Buyer or their respective Affiliates with respect to any such breaches or
inaccuracies or with respect to any indemnification amounts paid or payable
hereunder, the SPMA or any other Ancillary Agreement.

 

2

 

 

(d)          Fortress and Buyer agree to treat all indemnification payments made
under this Agreement as an adjustment to the Stock Purchase Price for Tax
purposes and shall be treated as such by Fortress and Buyer on their Tax Returns
to the greatest extent permitted by Legal Requirement.

 

(e)          From the First Stage Closing until the Second Stage Closing, the
indemnities provided for in this Section 2 are the sole and exclusive monetary
remedies of the Buyer Indemnified Parties against Fortress for any breach of or
inaccuracy in any representations or warranty of the Company set forth in the
SPMA; it being understood that the foregoing limitations shall not apply in
respect of a claim of fraud or intentional misrepresentation. To the extent that
Buyer has obtained the insurance coverage referred to in Section 11 of the SPMA
(the “R&WI”), Buyer shall first use reasonable best efforts to pursue any claims
that it could otherwise have brought against Fortress under this Section 2
against the insurer providing the R&WI to the extent such claims are covered by
the R&WI, it being agreed that Buyer shall not be limited to exercise its rights
under this Section 2 to the extent that (i) there is no R&WI or (ii) the R&WI
does not cover Losses indemnifiable under this Section 2 (including due to fraud
or intentional misrepresentation), it being further agreed that nothing herein
shall preclude any Buyer Indemnified Party from (A) delivering an
Indemnification Notice to Fortress (even though Buyer is pursuing the insurer
providing the R&WI), (B) pursuing Fortress hereunder if Buyer does not reach an
agreement with the insurer providing the R&WI within 30 days of making the claim
to such insurer or (C) pursuing Fortress hereunder (without first pursuing the
insurer providing the R&WI) within 90 days prior to the Second Stage Closing.

 

(f)           Subject to the other provisions of this Section 2, whenever any
claim shall arise for indemnification under this Section 2, the Buyer
Indemnified Parties, shall notify Fortress in writing (the “Indemnification
Notice”) within 30 days of becoming aware of the claim, which writing shall
include the facts reasonably available to the Buyer Indemnified Parties
constituting the basis for such claim, the specific section of the SPMA or
Ancillary Agreement upon which the claim is based and an estimate, if reasonable
practicable, of the amount of Losses asserted (or to be asserted as of the
Second Stage Closing giving effect to the Second Stage Closing) against, imposed
(or to be imposed as of the Second Stage Closing giving effect to the Second
Stage Closing) upon or sustained (to be sustained as of the Second Stage Closing
giving effect to the Second Stage Closing) or incurred (to be incurred as of the
Second Stage Closing giving effect to the Second Stage Closing) by the Buyer
Indemnified Party; provided, however, that the failure of the Buyer Indemnified
Party to provide such notice shall not affect the indemnification obligations of
Fortress except to the extent that Fortress is actually materially prejudiced as
a result of such failure; provided, further, that, without limiting the
provisions of this Agreement, the Buyer Indemnified Parties shall have the right
to deliver such Indemnification Notice after the consummation of the First Stage
Closing and prior to, or concurrently with, the consummation of the Second Stage
Closing with respect to any representation or warranty of the Company contained
in the SPMA or any Ancillary Agreement that Buyer in good faith expects will be
breached or inaccurate as of the Second Stage Closing Date as if made at and as
of such time (except to the extent expressly made as of an earlier date, in
which case as of such date). If Fortress does not notify the Buyer Indemnified
Party within thirty (30) days following its receipt of an Indemnification Notice
that Fortress disputes its liability to the Buyer Indemnified Party hereunder,
such claim specified by the Buyer Indemnified Party in such Indemnification
Notice shall be conclusively deemed a liability of Fortress hereunder and
Fortress shall pay the amount of such liability to the Buyer Indemnified Party
on demand. If Fortress agrees that it has an indemnification obligation but
asserts that it is obligated to pay a lesser amount than that claimed by the
Buyer Indemnified Party, Fortress shall pay such lesser amount promptly to the
Buyer Indemnified Party, without prejudice to or waiver of the Buyer Indemnified
Party’s claim for the difference. Buyer and Fortress hereby covenant and agree
that, to the extent there is a disagreement with respect to a claim for
indemnification under this Section 2, they shall negotiate in good faith to
arrive at a resolution of such disagreement. Fortress shall pay to the Buyer
Indemnified Parties any amount of Losses stated in an Indemnity Determination
(as defined below) on demand. “Outstanding Indemnification Amount” means the sum
of the amount of Losses stated in all Indemnity Determinations with respect to
all indemnification claims by all Buyer Indemnified Parties pursuant to this
Agreement to the extent not actually paid by Fortress to the applicable Buyer
Indemnified Parties as of the Second Stage Closing.

 

3

 

 

(g)          Subject to the other provisions of this Section 2, upon a
determination of an indemnification claim made by the Buyer Indemnified Party,
whether such determination is by reason of (a) the mutual agreement of Fortress
and the Buyer Indemnified Party (or deemed to be a liability of Fortress
pursuant to Section 2(f)), or (b) a judgment or award of a court of competent
jurisdiction (each an “Indemnity Determination”), then the amount of the Losses
stated in such Indemnity Determination shall be paid by Fortress in accordance
with the terms of this Section 2 (without prejudice to the Buyer Indemnified
Parties’ or Fortress’s right to appeal any such decision, provided that such
payment obligation shall not be affected by, delayed or stayed by any such
pending appeal), it being agreed that Fortress’ obligation to pay any
Post-Closing Indemnification Amount or Adjusted Pre-Closing Indemnification
Amount shall be limited to the Fortress Portion multiplied by such Post-Closing
Indemnification Amount or Adjusted Pre-Closing Indemnification Amount, as
applicable.

 

(h)          For purposes of this Agreement, “Fundamental Representations” means
(x) the representations and warranties of the Company contained in Section 5.1,
Section 5.3, Section 5.4(c), Section 5.5(a), Section 5.5(b), Section 5.5(c),
Section 5.8, Section 5.9, Section 5.11, Section 5.14, Section 5.16, Section 5.17
and Section 5.20 of the SPMA and (y) the representations and warranties of the
Company contained in any Ancillary Agreement that are substantially similar to
the representations and warranties referred to in the foregoing clause (x) of
this Section 2(h).

 

(i)           In case of any Proceeding with respect to this Agreement and the
rights and obligations arising hereunder, or for recognition and enforcement of
any judgment in respect of this Agreement and the rights and obligations arising
hereunder, Fortress shall use its reasonable best efforts to expedite the
resolution of such Proceeding, and acknowledges and agrees that time is of the
essence to the Buyer Indemnified Parties in terms of such resolution.

 

(j)           With respect to any indemnification claim by a Buyer Indemnified
Party hereunder that is not subject to an Indemnity Determination prior to the
Second Stage Closing, if, after the Second Stage Closing, a court of competent
jurisdiction dismisses such indemnification claim on the grounds that it was a
frivolous claim, and such dismissal becomes final and not subject to any further
appeals or the time for giving notice to take such appeals has lapsed and no
such notice was filed, then Buyer shall reimburse Fortress for its reasonable
and documented legal fees and expenses incurred in connection with the defense
of such indemnification claim.

 

4

 

 

3.Representations and Warranties.

 

Fortress represents and warrants to Buyer as follows:

 

(a)          (i) It is a corporation duly organized, validly existing and in
good standing under the laws of Delaware, (ii) it is duly licensed and qualified
to conduct its business in each jurisdiction where the nature of the properties
owned, leased or operated by it and the business transacted by it requires such
licensing or qualification, except where any such failures to be so qualified or
licensed have not had, or are not reasonably likely to have, a material adverse
effect on the ability of Fortress to perform its obligations under or to
consummate the transactions contemplated by this Agreement, and (iii) it holds
all necessary corporate power and authority to own, license and operate its
assets and properties, to conduct its business, to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.

 

(b)          The execution and delivery of this Agreement by Fortress and the
performance by Fortress of its obligations hereunder have been duly authorized
by all requisite action on the part of Fortress, and no other actions or
proceedings on the part of Fortress are necessary to authorize the execution and
delivery of this Agreement.

 

(c)          This Agreement has been duly executed and delivered by Fortress and
constitutes the valid and binding agreement of Fortress, enforceable against
Fortress in accordance with its terms.

 

(d)          The execution or delivery by Fortress of this Agreement or the
performance by Fortress of its obligations under this Agreement will not (i)
result in any breach of any provision of Fortress’ certificate of incorporation
or bylaws, as amended, (ii) result in any breach of, require (with or without
notice or lapse of time or both) any payment, consent or notice or constitute a
default (or give rise to any right of purchase, termination, amendment,
acceleration or cancellation) under any Contract or order or judgment to which
Fortress is a party or by which it or its assets are bound, (iii) result in the
creation of an Encumbrance, or (iv) violate any applicable Legal Requirement,
other than, in the case of clauses (ii) through (iv), such breaches, defaults or
violations that have not had, or are not reasonably likely to have, a material
adverse effect on the ability of Fortress to perform its obligations under or to
consummate the transactions contemplated by this Agreement.

 

4.Miscellaneous.

 

(a)          Entire Agreement. This Agreement, together with all other documents
referred to herein, constitutes the entire agreement between the parties hereto
with respect to the subject matter of this Agreement and supersedes any and all
prior agreements, negotiations, correspondence, undertakings, understandings and
communications of the parties hereto with respect to the subject matter of this
Agreement. Nothing contained in this Agreement shall be deemed or construed as
creating a joint venture or partnership between any of the parties hereto.

 

5

 

 

(b)          Transaction Costs. Except as otherwise provided herein, the parties
to this Agreement will pay their own costs and expenses (including legal,
accounting and other fees) relating to this Agreement.

 

(c)          Modifications. Any amendment or modification to this Agreement,
including this undertaking itself, shall only be valid if effected by an
instrument or instruments in writing and shall be effective against each of the
parties hereto that has signed such instrument or instruments. The parties agree
that they jointly negotiated and prepared this Agreement and that this Agreement
will not be construed against any party on the grounds that such party prepared
or drafted the same.

 

(d)          Notices. Notices will be deemed to have been received (a) upon
receipt of a registered letter, (b) three Business Days following proper deposit
with an internationally recognized express overnight delivery service, or (c) in
the case of transmission by email, as of the date so transmitted (or if so
transmitted after normal business hours at the place of the recipient, on the
Business Day following such transmission):

 

If to Fortress:

 

Fortress Biotech, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Dr. Lindsay Rosenwald, M.D.

Email: lrosenwald@fortressbiotech.com

 

With a copy (which shall not constitute notice) to:

 

Fortress Biotech, Inc.

2 Gansevoort Street, 9th Floor

New York, NY 10014

Attn: Samuel W. Berry, Esq.

Email: sberry@fortressbiotech.com

 

If to Buyer:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

A.S. Kumar, Esq.

Global General Counsel

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: as.kumar@cipla.com and cosecretary@cipla.com

 

6

 

 

With a copy (which shall not constitute notice) to:

 

InvaGen Pharmaceuticals Inc.

Site B, 7 Oser Ave.

Hauppauge, NY 11788

c/o

Nishant Saxena

Global Chief Strategy Officer

Cipla Ltd.

Cipla House, Peninsula Business Park,

Ganapatrao Kadam Marg, Lower Parel West,

Mumbai, Maharashtra 400013, India

Email: nishant.saxena@cipla.com

 

With a copy (which shall not constitute notice) to:

 

Hughes Hubbard & Reed LLP

One Battery Park Plaza

New York, NY 10004-1482

Attn: Kenneth A. Lefkowitz

Email: ken.lefkowitz@hugheshubbard.com

 

or to such other address as may be hereafter communicated in writing by the
parties in a notice given in accordance with this Section 4(d), which address
shall then apply to the respective notice provisions of the SPMA and all other
Ancillary Agreements.

 

(e)          Public Announcements. Except as required by Legal Requirements or
by the requirements of any stock exchange on which the securities of a party
hereto or any of its Affiliates are listed, no party to this Agreement will
make, or cause to be made, any press release or public announcement in respect
of this Agreement or the transactions contemplated hereby or otherwise
communicate with any news media with respect to the foregoing without prior
notification to the other parties, and the parties to this Agreement will
consult with each other and cooperate as to the form, timing and contents of any
such press release, public announcement or disclosure.

 

(f)           Severability. Each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable Legal Requirements,
but if any provision of this Agreement is found to be unenforceable or invalid
under applicable Legal Requirements, such provision will be ineffective only to
the extent of such unenforceability or invalidity, and the parties will
negotiate in good faith to modify this Agreement so that the unenforceable or
invalid provision is replaced by such valid and enforceable provision which the
parties consider, in good faith, to match as closely as possible the invalid or
unenforceable provision and to achieve the same or a similar economic effect and
to give effect to the parties’ original intent. The remaining provisions of this
Agreement will continue to be binding and in full force and effect.

 

7

 

 

(g)          Assignment. No party hereto may assign, in whole or in part, or
delegate all or any part of its rights, interests or obligations under this
Agreement without the prior written consent of the other party. Any assignment
or delegation made without such consent will be void. Notwithstanding the
foregoing, Buyer shall be entitled to (a) assign its rights under this Agreement
to any one of its Affiliates, and (b) assign any or all of its rights and
obligations under this Agreement (in whole or in part) as collateral security in
a financing transaction.

 

(h)          Confidentiality Agreement. The terms of the Confidentiality
Agreement are hereby incorporated herein by reference and will continue in full
force and effect until expiration or termination in accordance with the terms
therein.

 

(i)           Governing Law. This Agreement and any claims or causes of action
pursuant to it will be governed by and construed in accordance with the laws of
the State of Delaware, without regard for its principles of conflict of laws.

 

(j)           Specific Performance. Each party acknowledges and agrees that the
other party would be irreparably damaged if the provisions of this Agreement are
not performed in accordance with their terms and that any breach of this
Agreement and the non-consummation of the transactions contemplated hereby by
either party could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any remedy to which such other party
may be entitled under Section 4(k), provisional measures and injunctive relief
necessary to protect the possibility of each party to seek specific performance
from the other from the tribunal referred to in Section 4(k) can be sought from
any court of competent jurisdiction. Each of the parties hereto (i) agrees that
it shall not oppose the granting of any such relief and (ii) hereby irrevocably
waives any requirement for the security or posting of any bond in connection
with any such relief (it is understood that clause (i) of this sentence is not
intended to, and shall not, preclude any party hereto from litigating on the
merits the substantive claim to which such remedy relates).

 

(k)          Submission to Jurisdiction. Each of the parties hereto irrevocably
agrees that any Proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by any other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Court of Chancery of the State of
Delaware, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, in the federal
courts sitting in the State of Delaware. Each of the parties hereto agrees that
mailing of process or other papers in connection with any such action or
proceeding in the manner provided in Section 4(d), or in such other manner as
may be permitted by applicable Legal Requirements, will be valid and sufficient
service thereof. Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to
this Agreement or any of the transactions contemplated by this Agreement in any
court or tribunal other than the aforesaid courts. Each of the parties hereto
hereby irrevocably waives, and agrees not to assert, by way of motion, as a
defense, counterclaim, or otherwise, in any action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder: (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve process in accordance with this Section 4(k);
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise); and (c) to the
fullest extent permitted by the applicable Legal Requirements, any claim that
(i) the suit, action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, action or proceeding is improper, or (iii)
this Agreement, or the subject matter hereof, may not be enforced in or by such
courts.

 

8

 

 

(l)           Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT or the
transactions contemplated hereby. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT: (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION; (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER; (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY;
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 4(l).

 

(m)          Waiver. Any term or condition of this Agreement may be waived at
any time by the party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the party waiving such term or condition, and no waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty, covenant or agreement hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence. No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, and no waiver by any party of any
term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

 

(n)          Counterparts; Facsimile Signature. This Agreement may be executed
in one (1) or more counterparts, by original or facsimile (or other such
electronically transmitted) signature, each of which will be deemed an original,
but all of which will constitute one and the same instrument. A party executing
this Agreement by facsimile (or other such electronically transmitted) signature
shall, upon request from another party, promptly deliver to the requesting party
an original counterpart of such signature.

 

9

 

 

(o)          Rights Cumulative. All rights and remedies of each of the parties
under this Agreement will be cumulative, and the exercise of one or more rights
or remedies will not preclude the exercise of any other right or remedy
available under this Agreement or applicable Legal Requirements.

 

(p)          Interpretation. (a) The words “hereof”, “herein”, and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(b) the words “date hereof,” when used in this Agreement, shall refer to the
date set forth in the Preamble; (c) the terms defined in the singular have a
comparable meaning when used in the plural, and vice versa; (d) the terms
defined in the present tense have a comparable meaning when used in the past
tense, and vice versa; (e) any references herein to a specific Section or
Article shall refer, respectively, to Sections or Articles of this Agreement;
(f) wherever the word “include”, “includes”, or “including” is used in this
Agreement, it shall be deemed to be followed by the words “without limitation”;
(g) references herein to any gender includes each other gender; (h) the word
“or” shall not be exclusive; (i) the headings herein are for convenience of
reference only, do not constitute part of this Agreement and shall not be deemed
to limit or otherwise affect any of the provisions hereof; (j) any references
herein to any Governmental Authority shall be deemed to also be a reference to
any successor Governmental Authority thereto; and (k) the parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

(q)          Effectiveness. This Agreement shall become effective as of the
Effective Date. If the SPMA is terminated in accordance with its terms prior to
the First Stage Closing, this Agreement shall automatically terminate. This
Agreement shall automatically terminate upon the Second Stage Closing.
Notwithstanding the preceding two sentences, this Section 4 shall survive any
termination of this Agreement and any breach hereof prior to such termination
shall survive such termination. Notwithstanding anything herein to the contrary,
the obligations under this Agreement shall not terminate with respect to any
claim, whether or not fixed as to liability or liquidated as to amount, with
respect to which Fortress has been given an Indemnification Notice.

 

10

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

 

  Fortress Biotech, Inc.    



  By: /s/ Lindsay A. Rosenwald   Name:       Lindsay A. Rosenwald   Title:
President and CEO

 

  InvaGen Pharmaceuticals Inc.    





  By: /s/ Deepak Agarwal   Name:       Deepak Agarwal   Title: CFO

 

[Signature Page to Indemnification Agreement]

 



11

